563 F.Supp. 659 (1983)
Richard CEPULONIS, Individually and as a Representative of Inmates at MCI Walpole
v.
Michael FAIR, Individually and as Commissioner of Corrections; Joseph Ponte, Individually and as Superintendent of MCI Walpole; and James Lambrith, Individually and as Administrator of Block 10 at MCI Walpole.
Civ. A. No. 78-3233-Z.
United States District Court, D. Massachusetts.
May 9, 1983.
Suzanne E. Durrell, Hill & Barlow, Boston, Mass., for plaintiff.
Alexander G. Gray, Jr., Asst. Atty. Gen., Boston, Mass., for defendants.


*660 ORDER
ZOBEL, District Judge.
In accordance with the Memorandum of Decision of November 17, 1982, it is hereby ordered that defendants shall:
1. Establish within 60 days, at a place within MCI Walpole determined by the institution, a satellite law library for use by Block 10 inmates.
2. The satellite law library shall contain the following materials:
United States Code Annotated. (Constitution; Title 18; Title 28, secs. 2241-2255, Federal Rules of Civil Procedure, Federal Rules of Appellate Procedure, Federal Rules of Evidence, Rules of Supreme Court; and Title 42, secs. 1981-1985)
United States Reports (Vol. 361 forward) Federal Reporter (2d series) (Vol. 413 forward)
Federal Supplement (Vol. 302 forward)
Shepard's United States Citations
Shepard's Federal Citations
Local Rules of the United States District Court for the District of Massachusetts
Massachusetts General Laws Annotated (including Massachusetts Declaration of Rights)
Massachusetts Reports (including advance sheets), (1960 forward)
Massachusetts Appeals Court Reports (including advance sheets)
Massachusetts Digest Annotated
Shepard's Massachusetts Citations
Massachusetts Practice Series, Vol. 30, Criminal Practice and Procedure
Massachusetts Rules of Court
Bailey, F. Lee and Henry B. Rothblatt. Complete Manual of Criminal Forms. Federal and State. Rochester: Lawyers Cooperative, 1968
Ballentine, James A. Ballentine's Law Dictionary (3d ed. by James A. Anderson). Rochester: Lawyers Cooperative, 1969; or
Black, Henry C. Black's Law Dictionary (Rev. 4th ed.). St. Paul: West, 1968 Cohen, Morris L., Legal Research in a Nutshell (2d ed.). St. Paul: West, 1971
Criminal Law Reporter. Washington, DC: Bureau of National Affairs. Weekly. 2 vols. (looseleaf)
Israel, Jerold H. and Wayne R. LaFave, Criminal Procedure in a Nutshell. St. Paul: West, 1971
Prison Law Reporter. Seattle: Administration of Criminal Justice and Prison Reform Committee, Young Lawyers Section, American Bar Association, 1971
Sokol, Ronald P., Federal Habeas Corpus (2d ed.). Charlottesville, Va.: Michie, 1969
3. The satellite law library shall be available for the use of Block 10 inmates 56 hours per week in installments of one, two, or three hours, as the inmate shall request and as may be practicable.
4. Continue to allow Block 10 inmates to request from the main law library at MCI Walpole materials unavailable in the satellite law library and/or Xerox copies of those materials.
5. Continue to allow Block 10 inmates (subject to reasonable security precautions) to keep legal materials in reasonable quantities in their cells.
6. Enter into an arrangement with a local law school pursuant to which second or third year law students, working under supervision of a member of the bar, shall be available to assist Block 10 inmates for at least five hours per week.
7. File on or before July 15, 1983 a statement of compliance with this order.